DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 02/19/2021 and a supplemental amendment filed 03/05/2021.  Claims 1, 5, and 23 have been amended.  Claims 24-29 have been added.  No claims have been cancelled.  Therefore, claims 1-29 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.  Furthermore, the Examiner has added 35 USC § 112(b) rejections based on the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to: receive, via the user interface of the first client device, an indication that the user interacted with the first client device during the predefined period of time…when the user interface does not receive a user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device during the predefined period of time”.  It is unclear how the computer can indicate the user interacted with the first client device or the user has not interacted with the first client device during the a predefined period of time when the user interface receives a user interaction prior to the expected time of interaction.  Claim 27 recites similar limitations.  Examiner will interpret the interaction or non-interaction to occur/not occur during the predefined period of time/expected time of interaction for examination purposes.  All claims dependent on this claim are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-26 (Group I) are drawn to an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: register a user via the first client device, the first client device including a user interface configured to receive a user interaction; register a caregiver associated with the user via the at least one second client device; determine an expected time of interaction for the user for a predefined period of time;  monitor the user interface of the first client device for a user interaction with the user interface of the first client device; when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device Claim 27 (Group II) is drawn to an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: store user registration information for a user associated with a first client device; store caregiver registration information for a caregiver associated with the user, wherein the caregiver registration information includes data for identifying the at least one second client device; determine an expected time of a day for a first interaction by the user; monitor a user interface of the first client device for the first interaction of the day by the user with the user interface of the first client device; when the user interface receives the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device for a first time for the day; and when the user interface does not receive the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for the day, which is within the four statutory categories (i.e. apparatus).  Claims 28-29 (Group III) are drawn to an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: 

Claims 1-26 (Group I) involve abstract steps, emphasized in bold, of an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: register a user via the first client device, the first client device including a user interface configured to receive a user interaction; register a caregiver associated with the user via the at least one second client device; determine an expected time of interaction for the user for a predefined period of time;  monitor the user interface of the first client device for a user interaction with the user interface of the first client device; when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to: receive, via the user interface of the first client device, an indication that the user interacted with the first client device within during the predefined period of time; and transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device during the predefined period of time; and when the user interface does not receive a user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device during the predefined period of time.  Claim 27 (Group II) involves abstract steps, emphasized in bold, of an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: store user registration information for a user associated with a first client device; store caregiver registration information for a caregiver associated with the user, wherein the caregiver registration information includes data for identifying the at least one second client device; determine an expected time of a day for a first interaction by the user; monitor a user interface of the first client device for the first interaction of the day by the user with the user interface of the first client device; when the user interface receives the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device for a first time for the day; and when the user interface does not receive the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for the day.  Claims 28-29 (Group III) involve abstract steps, emphasized in bold, of an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: store user registration information for a user associated with a first client device; store caregiver registration information for a caregiver associated with the user, wherein the caregiver registration information includes data for identifying the at least one second client device; monitor a user interface of the first client device for a first interaction by the user with the user monitor the user interface of the first client device for a subsequent interaction by the user with the user interface of the first client device; determine an elapsed amount of time between receiving the first interaction by the user and a current time without having received a subsequent interaction by the user; and when the elapsed amount of time between receiving the first interaction by the user and the current time without having received a subsequent interaction by the user exceeds a predetermined threshold, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for a predetermined time period.  These abstract steps can be characterized as directed to the abstract idea of transmitting a message to a registered caregiver when a registered user interacts and/or does not interact with a device during an expected period of time, which is covered under the categories outlined in the 2019 PEG of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves monitoring user interaction and messaging caregiver based on user interaction, and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves determining user interaction is during or not during an expected period of time.  Accordingly, the claims recite an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-26 (Group I) involve an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: register a user via the first client device, the first client device including a user interface configured to receive a user interaction; register a caregiver associated with the user via the at least one second client device; determine an expected time of interaction for the user for a predefined period of time;  monitor the user interface of the first client device for a user interaction with the user interface of the first client device; when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to: receive, via the user interface of the first client device, an indication that the user interacted with the first client device within during the predefined period of time; and transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device during the predefined period of time; and when the user interface does not receive a user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device during the predefined period of time, of Claim 27 (Group II) involves an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: store user registration information for a user associated with a first client device; store caregiver registration information for a caregiver associated with the user, wherein the caregiver registration information includes data for identifying the at least one second client device; determine an expected time of a day for a first interaction by the user; monitor a user interface of the first client device for the first interaction of the day by the user with the user interface of the first client device; when the user interface receives the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device for a first time for the day; and when the user interface does not receive the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for the day, and of Claims 28-29 (Group III) involve abstract steps, emphasized in bold, of an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: store user registration information for a user associated with a first client device; store caregiver registration information for a caregiver associated with the user, wherein the caregiver registration information includes data for identifying the at least one second client device; monitor a user interface of the first client device for a first interaction by the user with the user interface of the first client device; receive the first interaction by the user with the user interface of the first client device; monitor the user interface of the first client device for a subsequent interaction by the user with the user interface of the first client device; determine an elapsed amount of time between receiving the first interaction by the user and a current time without having received a subsequent interaction by the user; and when the elapsed amount of time between receiving the first interaction by the user and the current time without having received a subsequent interaction by the user exceeds a predetermined threshold, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for a predetermined time period, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea to senior interaction data, because limiting application of the abstract idea to senior interaction data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention receives user interaction data to obtain input for a message transmission; 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely transmits a message of user interaction activity.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to senior interaction data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely transmits messages to a registered caregiver that a registered user has or has not interacted with a device on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. a computer device, processor, memory, and client devices) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. registering users, determining interaction time, monitoring user interaction, receiving interaction data, transmitting messages) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. senior caregiving):

[0057] Figure 1 depicts a view of an exemplary engagement and care support platform
("ECSP") system 100 that may be used in facilitation engagement of a user and
coordinating care of the user between caregivers associated with the user. ECSP system
100 may include a care coordination support platform ("ECSP") computing device 102.
In the exemplary embodiment, ECSP computing device 102 is in communication with
client devices 104, a chatbot server 106, and third party servers 108. ECSP computing
device 102 is also in communication with a database 118 and may communicate with
database 118 through a database server 116.

[0058] In some embodiments, database server 116 is a component of ECSP computing
device 102. In other embodiments, database server 116 is separate from ECSP
computing device 102. In some embodiments, ECSP system 100 may include a plurality
of ECSP computing devices 102, client devices 104, third party servers 108, and/or
databases 118.

[0059] In the exemplary embodiment, ECSP computing device 102 may be configured
to store user and caregiver data, generate and/or store a care schedule for the user, and
facilitate user engagement with the care schedule (e.g., by prompting the user to check in
daily with the caregivers, displaying the care schedule in a user-friendly way, allowing
the user to interact with the care schedule, etc.). ECSP computing device 102 may
receive user and caregiver data from client devices 104 and use the user and caregiver
data to register users and caregivers and generate care schedules for the user and
caregivers. For example, a user and a caregiver may download an ECSP application 110
(e.g., client device 104) and input data into ECSP application 110 for
registration with a service provided by ECSP computing device 102. The user and
caregivers may also access a website of ECSP system 100 using a web browser, and input
user data into the website to register with ECSP system 100.


[0066] In the exemplary embodiment, client devices 104 may be computers that include
a web browser or a software application, which enables client devices 104 to access
remote computer devices, such as ECSP computing device 102, using the Internet or
other network. More specifically, client devices 104 may be communicatively coupled to
the Internet through many interfaces including, but not limited to, at least one of a
network, such as the Internet, a local area network (LAN), a wide area network (WAN),
or an integrated services digital network (ISDN), a dial-up-connection, a digital
subscriber line (DSL), a cellular phone connection, and a cable modem. Client devices
104 may be any device capable of accessing the Internet including, but not limited to, a
desktop computer, a laptop computer, a personal digital assistant (PDA), a cellular phone,
a smartphone, a tablet, a smart home device (e.g., AMAZON ALEXA, AMAZON
ECHO, GOOGLE HOME, and/or RING doorbells), a phablet, wearable electronics (e.g.,
LIFE ALERT and/or FITBIT), smart watch (e.g., APPLE WATCH), or other web-based
connectable equipment or mobile devices.

[0067] Further, ECSP computing device 102 may be communicatively coupled to client
devices 104 and may receive information from client devices 104. Client device 104
associated with the user may be different from client device 104 associated with the
caregiver. For example, client device 104 associated with the user may be a smart home
device (e.g., AMAZON ALEXA) because the user may prefer interacting with client
device 104 through audio commands rather than physically interacting with client device
104. Client device 104 associated with the caregiver may be a smartphone.

[0072] Database server 116 may be communicatively coupled to database 118 that
stores data. In one embodiment, database 118 may include user data, caregiver data,
device data, mobile device data, assignment data, and notification data. In the exemplary
embodiment, database 118 may be stored remotely from ECSP computing device 102. In
some embodiments, database 118 may be decentralized. In the exemplary embodiment, a
user and/or caregiver, may access database 118 via their respective client devices 104 by
logging onto ECSP computing device 102, as described herein.

[0073] Third party server 108 may be any third party server that ECSP computing
device 102 is in communication with that provides additional functionality of ECSP
computing device 102 and/or ECSP application 110. For example, third party server 108
may be servers associated with third parties including online retailers/delivery services
(e.g., AMAZON, grocery delivery services, food deliver services flower delivery
servicers, etc.), ride sharing services (e.g., UBER and L YFT), and hospital/doctor's
offices servers. Because ECSP computing device 102 is in communication with third
party server 108, the user and/or caregivers may directly access third party servers 108
through ECSP application 110. For example, if a caregiver wants to order flowers for the
user, the caregiver may be able to order the flowers from a third party service (e.g.,
AMAZON) directly through ECSP computing device 102. In some embodiments, third
party server 108 may provide updates to the user and/or caregivers through the ECSP
(e.g., notifying the user that their ride is on their way and/or updating the
caregiver on the status of their delivery to the user).

[0074] Figure 2 illustrates an exemplary configuration 200 of an exemplary user
computing device 202. In some embodiments, user computing device 202 may be in
communication with a care coordination support platform computing device (such as
ECSP computing device 102, shown in Figure 1). User computing device 202 may be
representative of, but is not limited to client devices 104 and/or sensor servers 108. For
example, user computing device 202 may be a mobile device, smartphone, tablet,
smartwatch, wearable electronic, laptop, desktop, or another type of computing device
associated with an account holder (e.g., the user and/or the associated caregivers).

[0075] User computer device 202 may be operated by a user 204 (e.g., a user of ECSP
system 100, shown in Figure 1 and substantially similar to the user and/or the caregivers
described herein). User computer device 202 may receive input from user 204 via an
input device 214. User computer device 202 includes a processor 208 for executing
instructions. In some embodiments, executable instructions may be stored in a memory
area 210. Processor 208 may include one or more processing units (e.g., in a multi-core
configuration). Memory area 210 may be any device allowing information such as
executable instructions and/or user and registration data to be stored and retrieved.
Memory area 210 may include one or more computer-readable media.

[0076] User computer device 202 also may include at least one media output
component 212 for presenting information to user 204. Media output component 212
may be any component capable of conveying information to user 204 and may be used to
at least partially implement user interface 112 (shown in Figure 1 ). In some
embodiments, media output component 212 may include an output adapter (not shown),
such as a video adapter and/or an audio adapter. An output adapter may be operatively
coupled to processor 208 and operatively coupleable to an output device, such as a
display device (e.g., a cathode ray tube (CRT), liquid crystal display (LCD), light
emitting diode (LED) display, or "electronic ink" display) or an audio output device (e.g.,
a speaker or headphones).

[0078] In some embodiments, user computer device 202 may include input device 214
for receiving input from user 204. User 204 may use input device 214 to, without
limitation, interact with ECSP system 100 (e.g., using ECSP application 110), ECSP
computing device 102, or any of client devices 104 and third party servers 108 (shown in
Figure 1). Input device 214 may include, for example, a keyboard, a pointing device, a
mouse, a stylus, and/or a touch sensitive panel (e.g., a touch pad or a touch screen) and
may be used to at least partially implement user interface 112 (shown in Figure 1). A
single component, such as a touch screen, may function as both an output device of
media output component 212 and input device 214. User computer device 202 may
further include at least one sensor, including, for example, a gyroscope, an accelerometer,
a position detector, a biometric input device, and/or an audio input device. In some
embodiments, at least some data collected by user computer device 202 may be
transmitted to ECSP computing device 102. In the exemplary embodiment, data
collected by user computer device 202 may be included in user and caregiver data.

[0079] User computer device 202 may also include a communication interface 216,

third party servers 108. Communication interface 216 may include, for example, a wired
or wireless network adapter and/or a wireless data transceiver for use with a mobile
telecommunications network.

[0081] Figure 3 depicts an exemplary configuration 300 of an exemplary server
computer device 302, in accordance with one embodiment of the present disclosure.
Server computer device 302 may include, but is not limited to, ECSP computing device
102 (shown in Figure 1). Server computer device 302 may include a processor 305 for
executing instructions. Instructions may be stored in a memory area 310. Processor 305
may include one or more processing units (e.g., in a multi-core configuration).

[0082] Processor 305 may be operatively coupled to a communication interface 315
such that server computer device 302 may be capable of communicating with a remote
device such as another server computer device 302 or a user computing device, such as
client device 104 (shown in Figure 1). For example, communication interface 315 may
receive requests from or transmit requests to client devices 104 via the Internet.

[0083] Processor 305 may also be operatively coupled to a storage device 325. Storage
device 325 may be any computer-operated hardware suitable for storing and/or retrieving
data, such as, but not limited to, data associated with database 118 (shown in Figure 1).
In some embodiments, storage device 325 may be integrated in server computer device
302. For example, server computer device 302 may include one or more hard disk drives
as storage device 325. In other embodiments, storage device 325 may be external to
server computer device 302 and may be accessed by a plurality of server computer
devices 302. For example, storage device 325 may include a storage area network
(SAN), a network attached storage (NAS) system, and/or multiple storage units such as
hard disks and/or solid state disks in a redundant array of inexpensive disks (RAID)
configuration.

[0084] In some embodiments, processor 305 may be operatively coupled to storage
device 325 via a storage interface 320. Storage interface 320 may be any component
capable of providing processor 305 with access to storage device 325. Storage interface
320 may include, for example, an Advanced Technology Attachment (ATA) adapter, a
Serial ATA (SATA) adapter, a Small Computer System Interface (SCSI) adapter, a RAID
controller, a SAN adapter, a network adapter, and/or any component providing processor
305 with access to storage device 320.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites receiving registrations of users and caregivers, indications of interaction, and messages;
A web browser’s back and forward button functionality, e.g. see Internet Patent Corp. v. Active Network, Inc. – similarly, the current invention recites receiving selections via a user interface and selecting a virtual button;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining user interacts with device to transmit message) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provides conventional computer implementation of transmitting a message to a registered caregiver when a registered user interacts and/or does not interact with a device during an expected period of time.

Furthermore, dependent claims 2-26 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as predefining periods of time, prompt user interaction, defining caregivers, associating multiple client devices with caregiver, transmitting message to multiple caregiver devices, display activities, display contact options, using audio prompts, transmit subsequent interaction messages, event reminders, audible notifications, transmit reminder messages, reminder acknowledgement, reminder non-acknowledgment, mark event as complete, transmit missed event message, add events, completed 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rufo, et al. (US 2018/0342329 A1) in view of Ridgeway (US 5,967,975 A).

Regarding claim 1, Rufo teaches an engagement and care support platform (“ECSP”) computer device (see at least figure 2 (121), paragraph 0106) comprising at least one processor in communication with at least one memory device (see at least claim 1), the ECSP computer device in communication with a first client device and at least one second client device (see at least figure 5 (101, 103, 111, 131, 178, 179), the at least one processor of the ECSP computer device is programmed to: …the first client device including a user interface to receive a user interaction (see at least figure 8, paragraph 0166); register a caregiver associated with the user via the at least one second client device (see at least figure 5 (101, 178, 179), paragraph 0262, caregiver associated with user via their device; at least paragraph 0247, administrator enters valid password to access system, interpreted as registered; at least paragraph 0249, administrator is caregiver); determine an expected time of interaction for the user based on for a predefined period of time (see at least paragraphs 0182-0183, predefined medication reminders are entered into resident’s calendar and displayed on home unit interface); monitor the user interface of the first client device for a user interaction with the user interface of the first client device (see at least paragraph 0185, medication button on interface is activated); when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to: receive, via the user interface of the first client device, an indication that the user interacted with the first client device during the predefined period of time (see at least paragraph 0259, greeting issued to user first time person is seen by home unit in a 24 hour period; at least paragraph 0191, medication is taken normally by user and the interaction is recorded, interpreted as a first time within a predefined period of time because it could be the first event on the user daily schedule where the user interacts with the device during the day as shown in figure 10); transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device during the predefined period of time (see at least paragraph 0160, alert transmitted to caregiver; at least paragraph 0191, caregiver alerted user has taken medication normally); when the user interface does not receive a user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device during the predefined period of time (see at least paragraphs 0372-0373, resident does not access medicine cabinet within a predetermined period of time and a response from resident to the user interface is not received, caregiver is alerted).

Rufo does not explicitly teach …register a user via the first client device.  Ridgeway teaches …register a user via the first client device (see at least column 5, lines 45-48, users are subscribers to a monitoring service; lines 52-57, subscribers use remote in-home stations).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the elements of Ridgeway into Rufo with the motivation of assuring in-home health parameter monitoring activities are performed within prescribed time windows (Ridgeway, column 143, lines 58-60).

Regarding claim 2, Rufo does not explicitly teach the ECSP computer device of Claim 1, wherein the predefined period of time starts after midnight and is until a predetermined time during the day.  Ridgeway teaches the ECSP computer device of Claim 1, wherein the predefined period of time starts after midnight and is until a predetermined time during the day (see at least figure 3, column 10, lines 46-53, predefined daily health parameter measurement schedule starts after midnight and until a time during the day).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the elements of Ridgeway into Rufo with the motivation of assuring in-home health parameter monitoring activities are performed within prescribed time windows (Ridgeway, column 143, lines 58-60).

Regarding claim 3, Rufo does not explicitly teach the ECSP computer device of Claim 1, wherein the predefined period of time starts after midnight and is until a predetermined time in the morning of that day.  Ridgeway teaches the ECSP computer device of Claim 1, wherein the predefined period of time starts after midnight and is until a predetermined time in the morning of that day (see at least figure 3, column 10, lines 46-53, predefined daily health parameter measurement schedule starts after midnight and until a time during morning of that day).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the elements of Ridgeway into Rufo with the motivation of assuring in-home health parameter monitoring activities are performed within prescribed time windows (Ridgeway, column 143, lines 58-60).

Regarding claim 4, Rufo teaches the ECSP computer device of Claim 1, wherein the predefined period of time is a 24 hour period (see at least paragraph 0259).

Regarding claim 5, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: prompt the user during the predefined period of time to interact with the user interface of the first client device (see at least figures 14-15, paragraphs 0182, 0187, user prompted to take medication by certain time), the user interface of the first client device including a first speaker, a first microphone and a display device (see at least figure 2), wherein the interaction includes at least one of the user (i) verbally responding via the first microphone to an audio prompt provided via the first speaker, and (ii) clicking on a virtual button displayed on the display device of the first client device (see at least figures 14-15, paragraphs 0187, user activates take button by touching or clicking icon or by voice command); and in response to the interaction with the first client device by the user, transmit a message to the at least one second client device of the caregiver (see at least figure 6 (606), paragraph 0191, message sent to caregiver smart phone user has taken medication).

Regarding claim 6, Rufo teaches the ECSP computer device of Claim 5, wherein the caregiver includes one or more of a family member of the user, a friend of the user, a paid caregiver of the user, a person designated by the user, and a healthcare professional (see at least paragraph 0016).

Regarding claim 7, Rufo teaches the ECSP computer device of Claim 5, wherein the at least one second client device includes a plurality of second client devices, wherein each second client device of the plurality of second client devices are associated with a caregiver of the user (see at least figure 1 (101), figure 5 (101, 178, 179)).

Regarding claim 8, Rufo teaches the ECSP computer device of Claim 7, wherein the at least one processor is further programmed to transmit the message to the plurality of second client devices (see at least paragraphs 0149, 0255, pushing alerts to caregiver devices).

Regarding claim 9, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause the first client device to display one or more activities for the user for the day (see at least figures 10, 15).

Regarding claim 10, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause the at least one second client device to display an option to the caregiver to contact the user via at least one of a video call, a telephone call, a text message, and an email (see at least paragraph 0153, caregiver video conferences with resident; at least paragraph 0255, caregiver uses caregiver portal to call resident).

Regarding claim 11, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to interact with the user in response to an audio prompt from the user (see at least paragraph 0128).

Regarding claim 12, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: receive a subsequent interaction with the user via the first client device; and transmit a notification message based on the subsequent interaction to the second client device, the notification message advising the caregiver of the second client device of the user’s subsequent interaction with the first client device (see at least figure 22 (610, 611, 613, 614, 615).

Regarding claim 13, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: store a plurality of events for the user; and remind the user of an event of the plurality of events (see at least figures 10, 15, reminders for multiple medication and appointment events).

Regarding claim 14, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to audibly notify the user of the event (see at least paragraph 0113, audio reminders).

Regarding claim 15, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to transmit a message to the at least one second client device that the user was reminded of the event (see at least figures 22, 45, alert sent to caregiver that resident was reminded of medication event).

Regarding claim 16, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to receive an acknowledgement of the reminder from the user (see at least figures 22, 45, user acknowledges reminder).

Regarding claim 17, Rufo teaches the ECSP computer device of Claim 16, wherein the at least one processor is further programmed to transmit a message to the at least one second client device that the user did not acknowledge the reminder (see at least paragraph 0300, caregiver alerted when meals are missed).

Regarding claim 18, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to: receive a signal from an Internet of Things device associated with the event; and mark the event as complete based on the signal from the Internet of Things device (see at least figure 1, devices connected by internet, interpreted as internet of things; at least figure 22 (605-607), event completed, alert sent to caregiver, information stored in database).

Regarding claim 19, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to: determine an event was missed by the user; and transmit a notification to the at least one second client device of the missed event (see at least paragraph 0300).

Regarding claim 20, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to: receive an event from the second client device; and add the event to the plurality of events for the user (see at least paragraph 0184, caregiver using caregiver portal to remotely enter medication reminders).

Regarding claim 21, Rufo teaches the ECSP computer device of Claim 13, wherein the at least one processor is further programmed to notify the second client device of completed events of the plurality of events (see at least figure 22 (605-606)).

Regarding claim 22, Rufo teaches the ECSP computer device of Claim 1, wherein the first client device comprises a plurality of client devices associated with the user (see at least figure 5 (103, 111, 131)).

Regarding claim 23, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: determine that the user has not interacted with the first client device for a predetermined period of time during the predefined period of time; and transmit a message to the at least one second client device that the user has not interacted with the first client device for the predetermined period of time (see at least paragraphs 0120, 0300).

Regarding claim 24, Rufo teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: determine how often the user interacts with the first client device; and transmit one or more notifications of the user interactions with the first client device to the at least one second client device (see at least paragraph 0160).

Regarding claim 25, Rufo teaches the ECSP computer device of Claim 1, wherein the first client device includes a first microphone, and wherein the at least one processor is further programmed to monitor the user interface of the first client device for user interaction by monitoring an input of the first microphone (see at least paragraph 0114).

Regarding claim 26, Rufo teaches the ECSP computer device of Claim 25, wherein the first client device also includes a touch screen, and wherein the at least one processor is further programmed to monitor the user interface of the first client device for user interaction by monitoring an input of the first microphone and the touch screen (see at least paragraph 0174).

Regarding claim 27, Rufo teaches an engagement and care support platform (“ECSP”) computer device (see at least figure 2 (121), paragraph 0106) comprising at least one processor in communication with at least one memory device (see at least claim 1), the ECSP computer device in communication with a first client device and at least one second client device (see at least figure 5 (101, 103, 111, 131, 178, 179), the at least one processor of the ECSP computer device is programmed to: …store caregiver registration information for a caregiver associated with the user (see at least figure 5 (101, 178, 179), paragraph 0262, caregiver associated with user via their device; at least paragraph 0246-0247, administrator successfully enters valid password to access system, interpreted as stored registration; at least paragraph 0249, administrator is caregiver), wherein the caregiver registration information includes data for identifying the at least one second client device (see at least paragraph 0262, caregiver’s device can access home unit, interpreted as registration data identifying second client device); determine an expected time of a day for a first interaction by the user (see at least figure 10 (229), morning medication reminder for 8 am interpreted as first interaction by user); monitor a user interface of the first client device for the first interaction of the day by the user with the user interface of the first client device (see at least paragraph 0185, medication button on interface is activated); when the user interface receives the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device for a first time for the day (see at least paragraph 0160, alert transmitted to caregiver; at least paragraph 0191, caregiver alerted user has taken medication normally); and when the user interface does not receive the first interaction of the day by the user prior to the expected time of the first interaction of the day, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for the day (see at least paragraphs 0372-0373, resident does not access medicine cabinet within a predetermined period of time and a response from resident to the user interface is not received, caregiver is alerted).

 store user registration information for a user associated with a first client device.  Ridgeway teaches … store user registration information for a user associated with a first client device (see at least column 5, lines 45-48, users are subscribers to a monitoring service; lines 52-57, subscribers use remote in-home stations; column 10, lines 2-19, subscriber customizing parameters, such as subscriber phone number, subscriber account number, etc. are stored in memory).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the elements of Ridgeway into Rufo with the motivation of assuring in-home health parameter monitoring activities are performed within prescribed time windows (Ridgeway, column 143, lines 58-60).

Regarding claim 28, Rufo teaches an engagement and care support platform (“ECSP”) computer device (see at least figure 2 (121), paragraph 0106) comprising at least one processor in communication with at least one memory device (see at least claim 1), the ECSP computer device in communication with a first client device and at least one second client device (see at least figure 5 (101, 103, 111, 131, 178, 179), the at least one processor of the ECSP computer device is programmed to: …store caregiver registration information for a caregiver associated with the user (see at least figure 5 (101, 178, 179), paragraph 0262, caregiver associated with user via their device; at least paragraph 0246-0247, administrator successfully enters valid password to access system, interpreted as stored registration; at least paragraph 0249, administrator is caregiver), wherein the caregiver registration information includes data for identifying the at least one second client device (see at least paragraph 0262, caregiver’s device can access home unit, interpreted as registration data identifying second client device); monitor a user interface of the first client device for a first interaction by the user with the user interface of the first client device (see at least figure 10 (229), morning medication reminder for 8 am interpreted as first interaction by user; at least paragraph 0185, medication button on interface is activated); receive the first interaction by the user with the user interface of the first client device (at least paragraph 0185, medication button on interface is activated).

store user registration information for a user associated with a first client device;  …monitor the user interface of the first client device for a subsequent interaction by the user with the user interface of the first client device; determine an elapsed amount of time between receiving the first interaction by the user and a current time without having received a subsequent interaction by the user; and when the elapsed amount of time between receiving the first interaction by the user and the current time without having received a subsequent interaction by the user exceeds a predetermined threshold, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for a predetermined time period.  Ridgeway teaches …store user registration information for a user associated with a first client device (see at least column 5, lines 45-48, users are subscribers to a monitoring service; lines 52-57, subscribers use remote in-home stations; column 10, lines 2-19, subscriber customizing parameters, such as subscriber phone number, subscriber account number, etc. are stored in memory);  …monitor the user interface of the first client device for a subsequent interaction by the user with the user interface of the first client device (see at least figure 3, column 10, lines 46-59, column 11, lines 26-33, monitoring subscriber remote station for interaction during second time window); determine an elapsed amount of time between receiving the first interaction by the user and a current time without having received a subsequent interaction by the user; and when the elapsed amount of time between receiving the first interaction by the user and the current time without having received a subsequent interaction by the user exceeds a predetermined threshold, transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device for a predetermined time period (see at least figure 3, column 8, lines 6-10, lines 24-26, column 11, lines 30-38, subscriber has 2 predefined daily measurement time windows, when health parameter measurement is not received by the close of second daily time window, interpreted as determining elapsed amount of time between first interaction and current time without receiving subsequent interaction exceeds predetermined threshold, dispatchers at central station is alerted).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the elements 

Regarding claim 29, Rufo teaches the e ECSP computer device of Claim 28, wherein the message causes the at least one second client device to display a virtual button that when selected initiates at least one of a video call or a telephone call from the second client device to the first client device (see at least paragraph 0390-0392, telemedicine module allows caregiver or healthcare provider to initiate telemedicine audio or audio/video call with resident).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations do not recite a mathematical concept or a mental process, and do not fall into any of the categories of organizing human activities from the 2019 PEG and therefore do not recite at least one abstract idea.
Applicant’s limitations are subject matter eligible because they integrate any judicial exception into a practical application and provide an improvement in the field of health care monitoring technology.

With regards to Applicant’s argument the limitations do not recite a mathematical concept or a mental process, and do not fall into any of the categories of organizing human activities from the 2019 PEG and therefore do not recite at least one abstract idea, the Examiner respectfully disagrees.  Example claim 1 recites operations including the following limitations:

an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device and at least one second client device, the at least one processor of the ECSP computer device is programmed to: register a user via the first client device, the first client device including a user interface configured to receive a user interaction; register a caregiver associated with the user via the at least one second client device; determine an expected time of interaction for the user for a predefined period of time;  monitor the user interface of the first client device for a user interaction with the user interface of the first client device; when the user interface receives the user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to: receive, via the user interface of the first client device, an indication that the user interacted with the first client device within during the predefined period of time; and transmit a message to the at least one second client device of the caregiver indicating that the user has interacted with the first client device during the predefined period of time; and when the user interface does not receive a user interaction prior to the expected time of interaction, the at least one processor of the ECSP computer device is programmed to transmit a message to the at least one second client device of the caregiver indicating that the user has not interacted with the first client device during the predefined period of time.

The “Certain Methods of Organizing Human Activity” category covers concepts related to management of personal behavior or relationships or interactions between people.  The above limitations outline a process that involves determining whether a person being supervised by a caregiver has interacted with a system and reporting that interaction or lack of interaction to the caregiver “to facilitate senior engagement with their daily schedule and caregivers associated with the seniors, and coordinate care between caregivers”.  See specification, ¶ 0002).  In other words, the inventive idea involves management of personal behavior of seniors and relationships or interactions between seniors and their caregivers.  Therefore, the aforementioned limitations identified in bold comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate a judicial exception into a practical application by providing a specific improvement in the field of healthcare monitoring technology, the Examiner respectfully disagrees. A claim may integrate the judicial exception when, for example, it reflects an improvement to technology or a technical field. Guidance, 84 Fed. Reg. at 55. The Federal Circuit clarified that a relevant inquiry is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  The additional elements in the instant limitations beyond the recited abstract idea are a computer device, processor, memory, and client devices.  Also, the Applicant asserts the improvement rendered by the instant invention involves “monitoring the health of a senior by providing senior engagement and information on such engagement to caregivers.”  See Applicant Remarks, 03/05/2021, ¶15.  

However, "[t]he claims here are unlike the claims in Enfish. There, we relied on the distinction…between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on 'abstract ideas' Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning of a computer' with claims 'simply adding conventional computer components to well-known business practices,'…the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two." TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016).  Therefore, the claims are not subject matter eligible because they integrate a judicial exception into a practical application by providing a specific improvement in the field of healthcare monitoring technology

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to Applicant's arguments.  Applicant argues:
Rufo does not teach monitoring a user interactions with a user interface.

In response to Applicant’s argument that Rufo does not teach monitoring a user interactions with a user interface, the Examiner respectfully disagrees.  Rufo teaches a caregiver portal for monitoring a resident who is using a home unit with a user interface (see figures 4, 5, 10, ¶ 0099, 0101-0102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hanson, et al. (US 2017/0061763 A1) – discloses monitoring patients at home and detecting a room has not been exited after a threshold period of time has passed since a patient’s room entry and detects sensor inactivity across all sensors after the room entry was detected.


Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).


Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626